NUMBER 13-19-00067-CV

                          COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JOHN C. OSBORNE AND JESUS
ROMAN-PEREZ,                                                         Appellants,

                                        v.

ADOLFO “AL” ALVAREZ,                                                   Appellee.


                On appeal from the County Court at Law No. 8
                         of Hidalgo County, Texas.



                                    ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

      Appellee’s counsel, Paul R. Wilson, has filed an unopposed amended motion to

withdraw as counsel and an unopposed motion to extend briefing deadline. We GRANT

said motions.

      Pursuant to Rule 6.5(c) of the Texas Rules of Appellate Procedure, counsel is
directed to notify appellee, in writing, of any previously undisclosed deadlines and file a

copy of that notice with the Clerk of this Court. Appellee is directed to notify the Court

promptly if he retains new counsel on appeal by filing a notice including that attorney’s

name, mailing address, email address, telephone number, facsimile number, and State

Bar of Texas identification number. See generally TEX. R. APP. P. 6.

       Appellee’s brief is due on or before June 28, 2019.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed the
10th day of May, 2019.




                                            2